Exhibit 10.31

 

 



UAMS BIOVENTURES

LEASE AGREEMENT

 

 

This agreement of Lease made and entered into by and between the Board of
Trustees of the University of Arkansas acting for and on behalf of the
University of Arkansas for Medical Sciences (hereinafter referred to as
“UNIVERSITY”) and Signal Genetics, Inc., a corporation organized and existing
under the laws of the State of Delaware ( hereinafter referred to as “CLIENT”).

 

WITNESSETH:

 

WHEREAS, the UNIVERSITY has lease authority over certain property in Little
Rock, Arkansas known as UAMS Arkansas BioVentures Building (hereinafter referred
to as the “BioVentures Building”); and

 

WHEREAS, the UNIVERSITY has a program called UAMS BIOVENTURES which supports the
development and growth of entrepreneurial, science and technology-based firms,
by providing limited space, technical assistance, access to UNIVERSITY
laboratories and equipment, and certain administrative and maintenance services;
and

 

WHEREAS, CLIENT is engaged in genetic testing services; and

 

WHEREAS, the CLIENT will acquire limited access to laboratory, library, meeting
rooms, and research facilities and resources located at the UNIVERSITY; and

 

WHEREAS, the business and proposed operation of CLIENT would be enhanced by the
facilities at the UNIVERSITY and the projects to be conducted by CLIENT offer
the prospect of potential economic development for the State of Arkansas;

 

NOW, THEREFORE, for and in consideration of the covenants and agreements
hereinafter set forth, the parties do hereby agree as follows:

 

1. PREMISES

 

The UNIVERSITY hereby leases unto CLIENT the following described premises,
identified as the Entergy Life Sciences Laboratory Rooms G09, G11, G13, G15,
G17, G19, G21, G23, G25, G27, and G29 located on the ground floor and the Office
Rooms 140, 142, and 144 and Labs 143 and 145 located on the first floor of the
BioVentures Building. The premises shall be furnished with equipment (Appendix
A) to be used by the CLIENT during the course of this lease. Use of the
premises, equipment, and equipment maintenance shall be with the approval of and
in compliance with the requirements set by the UNIVERSITY’s Research Support
Center, Quality Assurance Unit. The CLIENT also has use of Room G12 (data
closet) located on the ground floor for storage of CLIENT’s IT equipment.

 

2. TERM

 

The Term of this lease shall be for a period of twelve months beginning on April
1, 2016 and ending on March 31, 2017. Upon expiration of this term, this lease
may be renewed for a successive renewal term of one year pending annual
reassessment. During this term and any renewal term, CLIENT, upon ninety (90)
days written notice, may terminate this LEASE. UNIVERSITY may terminate this
Lease during this term and any renewal term pursuant to the provisions of
Sections 11, 12, 13, and 19.

 

 
 



3. RENTAL

 

As rental for the said premises, CLIENT shall pay to UNIVERSITY an annual rental
of eighty-one thousand dollars ($81,000.00) at a rate of six thousand seven
hundred fifty dollars ($6,750.00) per calendar month. Rental payment is due on
the first day of each month. There will be a late charge of 10% of the total
amount due each month if rent is not paid by the fifth (5th) business day of the
month.

 

4. UTILITIES

 

UNIVERSITY shall be responsible for the payment of all charges for water,
electricity and gas consumed on the premises. In the event of a substantial
increase in the cost of utilities with respect to the premises occasioned by the
nature of CLIENT's use of the premises, CLIENT will reimburse UNIVERSITY for the
cost of such utilities reasonably attributed to the premises over and above the
cost based on current existing rates. A substantial increase in utilities would
be an amount in excess of Two Dollars ($2.00) per square foot per year.
UNIVERSITY is responsible for documentation and metering that the actual rate is
above the Two Dollar ($2.00) figure.

 

5. TAXES

 

The premises are part of a facility used for educational purposes by the
UNIVERSITY of Arkansas for Medical Sciences and are exempt from ad valorem taxes
and assessments. In the event ad valorem taxes are assessed against the
UNIVERSITY by virtue of or arising out of CLIENT's use of the premises, CLIENT
shall reimburse UNIVERSITY for any taxes thus paid by UNIVERSITY. UNIVERSITY
will make reasonable efforts to contest any taxes which might be so assessed.
CLIENT shall be responsible for all taxes attributable to the property of CLIENT
on the premises and for all license, privilege and occupation taxes levied,
assessed or charged against CLIENT on account of the operation of the business
from these premises. If UNIVERSITY or CLIENT determines that a probability
exists that ad valorem taxes will be assessed against the UNIVERSITY then CLIENT
may terminate tenancy at any time provided termination will prevent the
assessment of taxes.

 

6. HAZARDOUS MATERIAL USE AND DISPOSAL

 

The CLIENT shall request from the UNIVERSITY, in writing, approval to use or
store any form of hazardous material on the premises. The request shall be
submitted no later than thirty (30) days prior to the hazardous material being
placed on the premises and will be approved subject to review by the
UNIVERSITY’s Department of Occupational Health and Safety. The CLIENT shall
abide by all federal, state, and local laws and regulations, including
UNIVERSITY policies and procedures, in the handling, use and storage of
hazardous materials. The CLIENT will pay for all costs related to the storage
and disposal of CLIENT’s hazardous materials. The disposal of CLIENT’s hazardous
wastes shall be handled in accordance with directions from the UNIVERSITY’s
Department of Occupational Health and Safety.

 

 2 

 



7. REPAIRS

 

UNIVERSITY agrees that it will keep and maintain the exterior of the building of
the premises, including the roof, walls and exterior plumbing in good condition
and repair, and agrees that if the roof or any part of the exterior walls or
exterior plumbing of said building shall become defective or damaged at any time
during the term thereof, upon notice from the CLIENT, UNIVERSITY will cause
repairs to be made and restore the defective portions to good position.
UNIVERSITY will be responsible for the maintenance and normal operating
conditions of all heating, electrical and air conditioning equipment and
interior plumbing on the premises. CLIENT shall at his own cost and expense
maintain and keep the interior of the premises in as good repair as when the
premises were received, ordinary wear and tear and casualties beyond CLIENT's
control alone excepted, and CLIENT shall return the premises and the equipment
on the premises at the expiration or termination of this lease in good order and
condition, excepting only ordinary wear and tear and casualties beyond CLIENT's
control.

 

8. ALTERATIONS

 

CLIENT shall have the right and privilege to make, at CLIENT's expense, ordinary
repairs and alterations to the interior of the premises; provided, however, no
alterations or changes of a structural nature shall be made without prior
written consent of UNIVERSITY.

 

9. JANITORIAL SERVICES

 

Housekeeping and all other normal janitorial services shall be provided by
UNIVERSITY. UNIVERSITY shall have the right during the course of the initial
lease term and any renewal period to impose a nominal fee for janitorial
services. CLIENT shall be given thirty (30) days written notice by the
UNIVERSITY prior to imposition of the fee.

 

10. FIXTURES

 

All trade fixtures not integral to the building installed by CLIENT or acquired
by CLIENT independently of this agreement shall remain CLIENT's property and may
be removed by CLIENT at the expiration of this agreement, including any
equipment purchased by CLIENT; provided, however, CLIENT shall restore the
premises and repair any damage thereto caused by such removal. Fixtures not
integral to the building installed by UNIVERSITY for which UNIVERSITY receives
reimbursement from CLIENT shall remain the property of CLIENT. Fixtures integral
to the building are not removable unless UNIVERSITY agrees.

 

11. UNTENANTABILITY

 

Should the premises, or any part thereof, be rendered unfit for occupancy for
the purposes for which they are hereby let, by reason of fire, windstorm, or
other act of nature or unavoidable casualty, the rental hereinabove stipulated
to be paid by the CLIENT, or such proportion thereof as is related to that
portion of the improvements on the premises rendered untenantable by reason of
such damage, shall be remitted and abated by UNIVERSITY while the same remains
unfit for occupancy and until the premises involved shall have been repaired or
returned to tenantable condition. Upon the occurrence of any such casualty which
results in major physical damage to the premises and seriously impairs the
operations of CLIENT then the tenancy may be terminated by CLIENT. If casualty
damage is so extensive that UNIVERSITY determines it is not in its best interest
to repair or rebuild the premises then the UNIVERSITY may terminate the tenancy.
UNIVERSITY shall in no way be liable or responsible for any damage to any
property of the CLIENT in or about the premises by reason of flood, water, fire,
windstorm or other casualty or act of nature or by reason of theft or vandalism.

 

 3 

 



12. CONDUCT OF BUSINESS AND USES

 

The premises are leased to CLIENT for the purpose of conducting projects related
to business development and research, and CLIENT covenants and agrees with and
unto UNIVERSITY that the premises will be used for such purposes and those
related to them and no other except with the prior written consent of
UNIVERSITY.

 

CLIENT's continued tenancy is contingent upon reasonable progress toward
business goals and growth projections consistent with the intent of UAMS
BIOVENTURES program. Upon reasonable notice and at reasonable times convenient
to CLIENT, CLIENT shall make the premises available to UNIVERSITY faculty and
students and others approved by CLIENT or UNIVERSITY to tour the facilities and
observe activities conducted therein. Such access to the premises may be subject
to limited restriction upon a showing by CLIENT of the need for confidentiality
of certain proprietary information and visitors to the premises may be required
to sign nondisclosure statements before access to premises is permitted. CLIENT
agrees to permit UNIVERSITY officials or faculty designated by the Vice
Chancellor for Research to review the operations and procedures of the business,
not to exceed two reviews per year. Said review will include number of persons
employed, progress towards goals, disclosure of inventions, patents, or other
intellectual property, financial success, and employment opportunities. Such
review will not include personal and confidential information regarding any
owner, employee, contractor, or subcontractor of the CLIENT such as salary or
other form of compensation, benefits provided, personnel file, and such related
information. If reasonable progress is not made towards meeting goals, then
UNIVERSITY may terminate tenancy upon ninety (90) days written notice. In making
this decision, UNIVERSITY shall take into account the normal course of such
activities conducted by similarly situated businesses developing similar
products and services and shall take into account the efforts of CLIENT as
described in any reports provided to UNIVERSITY by CLIENT. UNIVERSITY agrees
that an extension of time may be given for up to an additional ninety (90) days
if UNIVERSITY determines that immediate economic harm will occur to the CLIENT
if this lease is terminated at the end of the initial ninety (90) day notice
period.

 

13. NONDISCLOSURE OF INFORMATION

 

CLIENT may designate certain information as proprietary and not subject to
review. In the event the proprietary information is so restrictive as to inhibit
the UNIVERSITY's ability to assess the CLIENT’s progress, UNIVERSITY may
terminate this lease upon ninety (90) days written notice. UNIVERSITY agrees
that information obtained by the review is to be used for internal purposes, or
for reporting purposes to any sponsoring agencies, and will not be disclosed
without written consent of the CLIENT except pursuant to court order or
determination by the Attorney General of the State of Arkansas that the
information is subject to the State Freedom of Information Act. UNIVERSITY shall
not disclose any proprietary information or any part thereof to any other
person, firm, or corporation, and shall, further, restrict circulation of the
information within its own organization except to the extent necessary to
fulfill the purposes of this lease. Upon request, however, CLIENT shall release
UNIVERSITY from the confidentiality obligations of this section to the extent
that any of the proprietary information (a) is or becomes part of the public
domain, (b) was known to UNIVERSITY prior to the disclosure by CLIENT, (c) is
subsequently rightfully received by UNIVERSITY from a third party, (d) is
independently developed by the UNIVERSITY other than through knowledge or use of
the CLIENT’s proprietary information, or (e) disclosed pursuant to court order
or determination by the Attorney General of the State of Arkansas that the
information is subject to the State Freedom of Information Act.

 

 4 

 



14. PATENT RIGHTS

 

UNIVERSITY does not have and shall not claim any rights of any nature whatsoever
to inventions, patents, or other intellectual property developed by CLIENT under
this lease; provided that, UNIVERSITY may reserve rights or, as its sole option,
negotiate in good faith with CLIENT for rights to such inventions, patents or
other intellectual property if such developments are created, conceived, and/or
reduced to practice through the significant or substantial assistance of
UNIVERSITY funds, faculty or staff, or UNIVERSITY laboratories or equipment. If
the UNIVERSITY does not furnish notice of intent to reserve rights to
inventions, patents or other intellectual property developed by CLIENT under
this lease or fails to initiate negotiations for such rights within ninety (90)
days after disclosure to the UNIVERSITY, the rights to the inventions, patents
or other intellectual property remain solely with the CLIENT.

 

15. FIRE AND INSURANCE

 

CLIENT covenants and agrees that CLIENT will not do or permit to be done
anything in, upon or about the leased premises that increases the hazard of fire
beyond that which exists by reason of the uses and occupancy of the premises for
the purposes mentioned. CLIENT agrees to pay to UNIVERSITY, on demand, any
increases in fire insurance premiums on the improvements and buildings which the
UNIVERSITY may be required to pay by reason of any other use by the CLIENT of
the premises in excess of a normal increase. CLIENT will not do or permit to be
done anything within CLIENT’s control which would make the premises, or the
improvements thereon, uninsurable in whole or in part. CLIENT agrees that CLIENT
will not commit waste nor permit waste to be committed or done upon the
premises.

 

16. SIGNS

 

UNIVERSITY may install any sign or directions to be displayed on any part of the
outside of the demised premises or on or about the premises. No sign, picture,
advertisement or notice shall be posted or otherwise displayed on any part of
exterior of the demised premises or on or about the premises, without express
written consent of UNIVERSITY.

 

17. INDEMNITY AGAINST DAMAGE OR INJURY

 

CLIENT agrees to defend, indemnify and hold harmless the UNIVERSITY against any
claim, expense, loss or liability as a result of any breach by CLIENT, CLIENT's
agents, servants, employees, customers, visitors or licensees of any covenant or
condition of this agreement, or as a result of CLIENT's use or occupancy of the
premises, or as a result of the carelessness, negligence, or improper conduct of
CLIENT, CLIENT's agents, servants, employees, customers, visitors or licensees.
CLIENT agrees to keep and maintain at all times during the term hereof, in full
force and effect, with a company or companies acceptable to the UNIVERSITY,
insurance against third party liability thereon of not less than $500,000 per
person, $1,000,000 per accident and $50,000 coverage for property damage, and
UNIVERSITY shall be named insured in such policies. CLIENT shall name the
UNIVERSITY as an additional insured in such policies and a Certificate of
Insurance shall be provided to the UNIVERSITY as evidence of coverage. Each
policy shall contain a provision that the policy will not be cancelled or
allowed to expire until at least 30 days prior written notice has been given to
the UNIVERSITY.

 

 5 

 



18. DEFAULT

 

CLIENT shall be in default under the provisions of this lease agreement upon the
happening of the following events or conditions and, in the case of the events
and conditions set forth in subparagraph (a) and (b), the failure to cure same
within thirty (30) days after notification by UNIVERSITY to CLIENT of such
default:

(a) Failure to pay the rental provided herein at the time, in the amount and in
the manner set forth or within ten (10) days after the date the same became due;

(b) Failure to keep or perform any of the covenants on the part of the CLIENT
herein to be kept or performed;

(c) Should the CLIENT become insolvent, or become bankrupt, either voluntary or
involuntary, or make any assignment for the benefit of creditors, or if a
receiver be appointed for the benefit of CLIENT's creditors or if a receiver be
appointed for CLIENT to take charge of and manage CLIENT's affairs.

 

19. REMEDIES IN THE EVENT OF DEFAULT

 

In the event of a default by CLIENT during the term hereof, UNIVERSITY may, at
UNIVERSITY's option, declare this lease thereupon terminated, and UNIVERSITY
shall have the right to enter upon and take possession of the premises, within
ten (10) days notice, and to evict and expel CLIENT and any or all of CLIENT's
property, belongings and effects therefrom, without legal process and thereby
being guilty of any manner of trespass either at law or in equity which remedy
is in addition to any other remedies of UNIVERSITY either at law or in equity,
including, without limitation, the collection of delinquent rents, possession of
the premises, damages for breach of this agreement by CLIENT, or otherwise. No
delay in or failure to exercise any of the options herein granted to UNIVERSITY
by reason of default in or failure shall be a waiver of UNIVERSITY's right to
exercise its remedies by reason of the same or similar default at any later
occasion.

 

20. ASSIGNMENT AND SUBLETTING

 

CLIENT shall not assign this lease, nor sublet the premises or any part thereof,
without the prior consent in writing of UNIVERSITY.

 

21. SURRENDER OF POSSESSION

 

At the end of the term of this agreement, including the term extended by the
exercise of any option of CLIENT, or upon earlier termination by UNIVERSITY in
accordance with the options herein reserved, CLIENT agrees to surrender
possession of the premises without demand. Should CLIENT fail to do so, CLIENT
shall be responsible in addition to the damages generally recoverable by
UNIVERSITY by reason of any breach by CLIENT, for all damages UNIVERSITY may
sustain, including claims made by any succeeding CLIENT against UNIVERSITY which
are founded upon delay of failure in delivering possession of the premises to
such succeeding CLIENT. CLIENT hereby waives any and all notice to which CLIENT
may otherwise be entitled under the laws of the State of Arkansas as a
prerequisite to a suit against CLIENT for the unlawful detention of the
premises.

 

 6 

 



22. BINDING EFFECT

 

This agreement shall inure to benefit of and be binding upon the parties hereto,
their respective successors and assigns, except as expressly limited otherwise
herein.

 

23. TIME OF THE ESSENCE

 

The time of making of the payments and of the keeping of the covenants and
furnishings of notices herein are of the essence of this agreement, and the
parties hereto so agree.

 

24. PAYMENTS, NOTICES AND OTHER COMMUNICATIONS

 

Any payment, notice or other communication called for or permitted under the
terms hereof shall be sufficiently made or given on the date of mailing if sent
to such Party by certified first class mail, postage prepaid, addressed to it at
its address below or as it shall designate by written notice given to the other
Party:

 



CLIENT: Signal Genetics, Inc.   5740 Fleet Street.   Carlsbad, CA  92008    
UNIVERSITY: Notices or other communications:   UAMS BioVentures   University of
Arkansas for Medical Sciences   4301 West Markham Street, #831   Little Rock,
Arkansas  72205     UNIVERSITY: Payments:   University of Arkansas for Medical
Sciences   Treasurer’s Office   4301 West Markham Street, #560   Little Rock,
AR  72205       (Checks to be made out to UAMS and referenced as BioVentures
rent)



 

 7 

 



25. MISCELLANEOUS

 

The following miscellaneous provisions shall apply to this lease:

(a) This agreement is entered into in the State of Arkansas and is governed by
the laws of the State of Arkansas.

(b) CLIENT shall have a separate entrance to the premises and will be given keys
for access to such entrance. CLIENT will exercise reasonable care in controlling
the persons to whom keys are given for access to the premises, and will return
all keys at the expiration or termination of this agreement. For security
purposes of the UNIVERSITY, access to its several facilities from the premises
shall be limited according to the door and lock schedule maintained by the
UNIVERSITY after normal business hours.

(c) UNIVERSITY shall provide Internet access to CLIENT upon the condition that
CLIENT agrees to abide by the UNIVERSITY’s Confidentiality Policy and computer
use-policies and that CLIENT employees sign a Confidentiality Agreement with the
UNIVERSITY pursuant to such policies.

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized representatives, and is effective on the date of the
last required signature.

 

 

Signal Genetics, Inc.   Board of Trustees of the University of Arkansas acting
for and on behalf of the University of Arkansas for Medical Sciences            
              By: /s/ Samuel D. Riccitelli   By: /s/ Teresa Shaddock            
              Date:  February 25, 2016   Date:  February 26, 2016  



 

 

 

 

 



 

 

 8 

 



APPENDIX A

 



TAG #   DESCRIPTION   SERIAL #   BLDG/ROOM 275058   Upright Refrigerator  
W16N202237WN   BioV/G13 275061   Centrifuge, Sorvall Legend   40315709  
BioV/G19 758308   Fisher Microscrope   F0303-0521-0013   BioV/G19 275062   Hood
ClassII   78861   BioV/G19 275066   Hood ClassII   78863   BioV/G17

 



 

 

 

 

 

 

 

 

 

 

 

 

 

9



 

 